Title: Enclosure I: Patent Issued by William Blount, 10 August 1792
From: Blount, William,Smith, Daniel
To: 



EnclosuresIPatent Issued by William Blount
Literal copy of a patent given by Govr. Blount.
No. 6. William Blount governor in and over the territory of the US. of A. South of the river Ohio, and Superintendant of Indian affairs for the Southern district, to all who shall see these presents Greeting.Know ye that in consideration of the proofs of fidelity and friendship which we have had of the Indian called Ittahoomastuble of the Choctaw nation, maintaining close union with the US., of his valour and consequence with the neighboring nations, and of his good disposition and knowlege to command, desiring to recommend such good qualities, I do appoint him Chief and Grand Medal admonishing him of the value he ought to put thereon, the obligation to govern his people well, and the respect he is to bear the people of the US. venerating the name of the President.For these reasons we require all citizens of the US. to acknolege him Chief and Grand Medal as aforesaid, the same to the Indians of his nation, that they respect and obey him. Given under my hand and seal in the said territory this 10th. day of Aug. 1792.

by the Governor, signed Daniel Smithsigned Wm. Blount


